Exhibit 10.1

DESCRIPTION OF EXECUTIVE OFFICER CASH BONUS PLAN

Maxygen, Inc. (the “Company”) maintains a Cash Bonus Plan for executive officers
and certain other officers of the Company that is designed to reward
participants based on their individual performance and the Company’s financial
and other performance.

Under the Cash Bonus Plan, annual bonus amounts are determined based on
specified weighting of factors relating to executive officer’s individual
performance, the overall financial performance of the Company and other
performance targets. The annual financial and other targets for the Cash Bonus
Plan are set by the Compensation Committee of the Company’s Board of Directors
and are currently based on the company’s financial performance (revenue and cash
burn), product development goals and other objectives.

The Company’s Chief Executive Officer is eligible to receive an annual cash
performance bonus of between 0 and 100% of base salary and the target bonus
amount for the Company’s Chief Executive Officer is 40% of base salary. The
Company’s executive officers (other than the Chief Executive Officer) are
eligible to receive an annual cash performance bonus of between 0 and 50% of
base salary and the target bonus amount for these executive officers is 25% of
base salary. Bonus payments are paid in one annual payment shortly after the end
of each calendar year.